Citation Nr: 0122664	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the purposes of accrued benefits for a decubitus ulcer, 
colostomy, mental faculty reduction, and renal failure.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1950 to May 1954.  
The veteran died on December [redacted], 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

Although in the June 1998 rating determination, the RO denied 
entitlement to service connection for the cause of the 
veteran's death and eligibility to Dependent's Educational 
Assistance and the issues were addressed in the July 1998 
Statement of the Case, review of the record establishes that 
the appellant, the widow of the veteran, did not appeal those 
matters.  Accordingly, they have not been properly developed 
for appellate review and are not on appeal before the Board.  

On substantive appeal in March 1999, the appellant also 
raised the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for the purposes of accrued benefits for 
deprivation of oxygen.  The matter has not yet been 
adjudicated; thus, it is referred to the RO. 


REMAND

The appellant, widow of the veteran, claims that poor 
treatment of the veteran by VA in 1997 resulted in his death.  

In this case, on December 2, 1997, the RO received the 
veteran's claim for disability compensation under 38 U.S.C.A. 
§ 1151 for a decubitus ulcer, colostomy, mental faculty 
reduction, and renal failure.  The veteran died on December 
[redacted], 1997, as a result of cardiorespiratory failure and end-
stage kidney failure.  The same month, the appellant, inter 
alia, filed claims of entitlement to compensation for accrued 
benefit purposes and entitlement to DIC, each under the 
provisions of 38 U.S.C.A. § 1151.  

Review of the medical records shows that the veteran was 
initially admitted at the VA Medical Center (MC) at Ann 
Arbor, Michigan, in April 1997 for dyspnea on exertion, and 
while hospitalized, he underwent a left heart 
catheterization: aortic valve area of .4 to .6 centimeters 
squared, and occluded saphenous vein graft to the second 
diagonal.  The veteran was discharged in early May 1997.  The 
discharge diagnoses were coronary artery disease, status post 
coronary artery bypass graft in 1990; history of 
hypertension; congestive heart failure; Type II diabetes; 
pulmonary hypertension; bilateral blindness; and history of 
gout. 

Later in May 1997, the veteran was rehospitalized for an 
elective aortic valve replacement.  This procedure was 
accomplished shortly after the veteran was admitted.  
However, following surgery, the veteran developed multiple 
complications, including infections, ventilator dependence, 
renal failure, and sacral decubiti.  As a result of some of 
his complications, the veteran underwent a tracheostomy in 
June 1997 and a sacral decubitus debridement and diverting 
loop transverse colostomy in July 1997.  He also remained 
hospitalized at the VAMC in Ann Arbor until October 1997.

The VA discharge summary report dated from May to October 
1997 notes the veteran's hospital course.  Regarding the 
cardiovascular system, it was noted that the intra-aortic 
balloon pump was successfully removed on postoperative day 
number one with adequate maintenance of blood pressure.  The 
veteran was also successfully weaned off of medication over 
the next several days.  He remained on renal dose Dopamine to 
maintain urine output, and Heparin was started 
postoperatively and gradually converted to oral 
anticoagulation.  It was reported that cardiovascularly, the 
veteran remained hemodynamically stable throughout his 
hospital course.  He was stable in atrial fibrillation with 
adequate rate control, and recent transesophageal 
echocardiogram revealed excellent function of his aortic 
valve with negligible regurgitation, no vegetation, and with 
good left ventricular systolic function.  

Regarding the renal system, it was noted that the veteran had 
some initial postoperative renal insufficiency with his 
creatine reaching a peak of 2.4 during the first several 
weeks.  This was eventually resolved with his creatine 
returning to its baseline around 1.0.  However, the veteran's 
creatine began to rise again in July and August.  It was 
reported that the veteran received hemodialysis three times a 
week, and that the etiology of the worsening renal function 
was not entirely clear.  Possibilities such as a combination 
of aminoglycoside toxicity, episodic hypotension, and sepsis 
were raised.  It was also reported that the veteran had renal 
failure without urine output.  He also had high levels of 
colony forming units cultured from his bladder.  It was noted 
that the veteran had been treated with the appropriate 
antibiotics and Amikacin bladder irrigation, although pyuria 
despite adequate therapy remained. 

Regarding the grade 4 sacral decubitus, the discharge summary 
reports show that the veteran had a sacral decubitus and 
consequently, underwent a wide debridement and diverting loop 
transverse colostomy in July.  Thereafter, the veteran had 
three times daily Dakin Solution wet to dry dressings.  It 
was reported that the wound had granulated nicely, although 
exposed portions of the sacrum were easily visible.  

Regarding the gastrointestinal tract, it was noted that the 
veteran was being maintained on enteral nutrition via a 
percutaneous endoscopic gastrostomy tube, which was placed in 
September.  It was reported that the diverting loop colostomy 
was functioning well with good stool output.  However, the 
veteran developed bleeding in July 1997, and required large-
volume resuscitation with blood products.  The etiology of 
the bleed was unknown.  It was reported that the veteran was 
transiently hypotensive during this event, but he was 
stabilized with volume resuscitation.  It was also noted that 
he received Heparin and was thrombocytopenic as well.  The 
hemorrhage was reportedly likely related to his coagulopathy.  
The report also reflects that while hospitalized the veteran 
had a stable hemoglobin and hematocrit, and that he was 
maintained on Erythropoietin during his renal failure.

Regarding infections, it was noted that the veteran had 
multiple infections from several sources of line sepsis.  
Specifically, he had a left antecubital peripherally inserted 
central catheter line with enterococcus which had been 
adequately treated with 14 days of Vancomycin; an old right 
subclavian dialysis catheter tip, which was found to be 
growing Klebsiella species for which he received two days of 
Amikacin therapy and was converted to Trimethoprim based on 
the organism sensitivity spectrum; and for his high colony 
forming units of Klebsiella and Xanthamonas species, the 
veteran received adequate therapy from intravenous Timentin 
as well as Amikacin bladder irrigation.  Thereafter, it was 
reported that several tests were undertaken to rule out 
additional infectious disease and the veteran remained on 
Trimethoprim for his antibiotic regimen.  

The discharge summary report notes that the veteran's mental 
status also had deteriorated.  He could not follow simple 
commands, but could respond to verbal stimuli.  The veteran 
could not respond to withdrawal and localization to noxious 
stimuli.  The etiology of his mental status changes was not 
fully known, and metabolically, all possibilities were 
evaluated.  It was noted that the veteran's degree of 
spontaneous upper extremity movement and eye opening was 
significantly decreased during his states of sepsis.  The 
discharge diagnoses were aortic stenosis; coronary artery 
disease; hypertension; diabetes mellitus; acute renal 
failure; and respiratory failure.  The family thereafter 
requested that the veteran be moved to another facility.

Also of record voluminous nursing progress reports, 
laboratory reports, and additional hospital reports showing 
that the veteran received continuous treatment while 
hospitalized; requests for Administration of Anesthesia and 
for Performance of Operations and Other Procedures, wherein 
consent was given for the specified requested operation 
and/or procedures; and transcribed telephone conversations 
with either the veteran's daughter or his son-in-law 
apprising them of the procedures that needed to be undertaken 
as well as the risks and expectations of the specified 
procedure.  Specifically, the record contains a July 1997 
consent form for a gastroduodenoscopy with possible biopsy, 
and colostomy and sacral debridement that were signed by the 
veteran's daughter.  An August 1997 consent form for 
placement of a Sorenson dridysis catheter and hemodialysis 
and September 1997 consent form for a peg tub placement are 
also of record.  

In October 1997, the veteran was transferred to the Saint 
Vincent Mercy Medical Center.  The discharge summary report 
notes that the veteran had renal hypertension/postoperative 
renal insufficiency which was resolved primarily with 
creatinine.  Although the etiology was unclear, it was 
reported that it may have been due to a combination of 
aminoglycoside toxicity, hypertension, and sepsis.  While 
hospitalized, the veteran received dialysis almost daily.  
The veteran's sacral decubitus ulcer, grade 4, which was 
debrided in July 1997 was also noted.  It was reported that 
the wound stayed open during hospitalization and the sacrum 
was exposed without signs of infection.  The discharge 
examination report also notes that a diverting loop colostomy 
was performed in July 1997 as well.  Additionally, while 
hospitalized, the veteran was fed through tube feeds, and he 
experienced a large retroperitoneal hematoma diagnosed that 
same month.  In November 1997, the hematoma was drained.  
Anemia was noted as well, although the etiology was not 
determined.  The report also noted that the veteran had had 
numerous infections, to include infections of the central 
venous line, and pulmonary and urinary infections.  Diabetes 
mellitus, type II, insulin requiring was also noted.  After 
the course of care and no change in mental status, 
ventilation and dialysis were discontinued.  The veteran 
died.  The final diagnoses were metabolic encephalopathy; 
respiratory failure; chronic renal failure; sacral decubitus 
ulcer; Type II diabetes mellitus; status post drainage of 
retroperitoneal hematoma; and atrial fibrillation.

The certificate of death shows that the veteran expired on 
December [redacted], 1997 as a result of cardiorespiratory failure and 
endstage kidney failure.  The report shows that the case was 
not referred to a coroner, an autopsy was not performed, and 
the manner of death was natural.  

For claims for compensation under 38 U.S.C.A. § 1151 received 
after October 1, 1997, benefits may be paid for disability or 
death caused by hospital care, medical, or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA, when the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or the 
disability was due to an event not reasonably foreseeable. 
Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, which is deficient 
to standards set out by law, compensation shall be awarded in 
the same manner as if such disability were service connected. 
38 U.S.C.A. § 1151 requires a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable. As this claim was initiated 
in December 1997, the new standard is solely applicable.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp.2001)) became effective.  VCAA 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, the assistance provided by the 
Secretary under subsection (a) [38 U.S.C.A. § 5103A(a)] is to 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim (38 U.S.C.A. § 
5103A(d)(1)). 

The Board notes that there are voluminous medical records in 
the file.  In addition, there is a cassette tape and a 
transcript of an August 1997 conversation between a VA 
physician and the veteran's daughter and son-in-law.  A 
review of the transcript reveals that the VA physician stated 
that there was a problem of patient care in regards to the 
extensiveness of the bedsore, and that there were problems 
with the quality of care given the veteran.  The RO has not 
obtained a medical opinion regarding the appellant's claim 
and the Board is of the opinion that such information is 
necessary prior to making a determination in this case, and 
that appellate consideration of this issue may not proceed 
until the requirements of the VCAA have been met.  Thus, in 
light of the new statutory requirements regarding the duty to 
assist, the appellant is entitled to have the claims file 
reviewed by a VA examiner for an opinion.  

In addition, the Board notes that the veteran's service 
medical records have not been associated with the claims 
file.  

In light of these circumstances, this claim is hereby 
REMANDED to the RO for the following:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
appellant identify the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who provided treatment for the veteran.  
With any necessary authorizations from 
the veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
also specifically inform the appellant of 
the evidence necessary to support her 
claim.  If the RO is unable to obtain any 
identified records, the RO must identify 
to the appellant which records were 
unobtainable, describe to the appellant 
the efforts which were made in an attempt 
to secure the records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the appellant 
must be sent to the appellant's 
representative.  

2.  The RO must make all reasonable 
attempts to obtain the veteran's service 
medical records.  The results of the 
requests, whether successful or 
unsuccessful, must be documented in the 
claims file, in accordance with the new 
notification requirements and development 
procedures contained in 38 U.S.C. § 
5103A.  

3.  Thereafter, the RO should have the 
veteran's entire claims folder as well as 
a copy of this remand in its entirety, 
reviewed by an appropriate specialist, 
who did not treat the veteran, to render 
an opinion as to whether the veteran had 
additional disability due to VA treatment 
he received in 1997, which considers the 
current standard which are applicable to 
claims under 38 U.S.C.A. § 1151.  The 
examiner must indicate that the claims 
file and a full copy of this remand were 
reviewed.  If the physician believes that 
increased or additional disability arose 
out of VA treatment, he/she should 
identify the degree of medical 
probability that any increased or 
additional disability was proximately 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA in furnishing this treatment; and 
he/she should identify the degree of 
medical probability that any increased or 
additional disability was reasonably 
foreseeable.  The examiner must support 
his/her findings with complete rationale.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

6.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 

